 36313 NLRB No. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On February 12, 1993, Administrative Law Judge Robert T. Wal-lace issued the attached decision. The Respondents, Local 235 and
General Motors Corporation filed exceptions and supporting briefs
and the General Counsel filed an answering brief.2The Respondents, Local 235 and General Motors Corporation,have excepted to some of the judge's credibility findings. The
Board's established policy is not to overrule an administrative law
judge's credibility resolutions unless the clear preponderance of all
the evidence convinces us that they are incorrect. Standard Dry WallProducts, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for revers-
ing the findings.In adopting the judge's finding that the Respondent Union violatedSec. 8(b)(1)(A) by ``publicly humiliating'' Michael Bradley becauseof his involvement in filing a charge with the Board and testifying
in a Board proceeding, Chairman Stephens relies on the judge's fur-
ther finding that the humiliation incident was followed by actual dis-
crimination against Bradley respecting paid out-of-town travel for
training. See M. K. Morse Co., 302 NLRB 924, 925 fn. 4 (1991)(derogatory language aimed by employer's supervisor at employee
unlawful where linked with implicit threat respecting charge filing);
S. E. Nichols, 284 NLRB 556, 558, 585±586 fn. 7 (1987), enfd. 862F.2d 952 (2d Cir. 1988) (employer's ridicule of three employees for
filing charges unlawful in context of other violations).3It was stipulated that the allegation of racial discrimination wasnot asserted against the Employer.Local 235, International Union, United Automobile,Aerospace and Agricultural Implement Work-
ers of America (UAW), AFL±CIO (General
Motors Corp.) and Nick Karras and Marlo D.Hein and Michael BradleyGeneral Motors Corporation, Saginaw SteeringGear Division and Marlo D. Hein. Cases 7±CB±8803, 7±CB±8861, 7±CB±9115, and 7±CA±32228November 22, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe questions presented to the Board in this case in-clude whether the judge correctly found that the Re-
spondent Union violated Section 8(b)(1)(A) by: (1)
threatening an employee for engaging in protected ac-
tivities; (2) retaliating against an employee for testify-
ing at a Board proceeding; and (3) publicly humiliating
and blaming that employee for expenses that were in-
curred by the Union in defending against charges filed
with the Board. This case also presents the questions
of whether the judge correctly found that the Respond-
ent Union violated Section 8(b)(1)(A) and (2), and
whether the Respondent Employer violated Section
8(a)(1) and (3) by adversely affecting the overtime
earnings of employee Marlo Hein.1The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings, findings,2and conclusions as modified and toadopt the recommended Order as modified.1. The judge found that since August 20, 1991, theRespondent Union, by its agent, Jerry Richardson, vio-
lated Section 8(b)(1)(A) and (2) by adversely affectingthe distribution of overtime hours to Marlo Hein, anemployee and alternate union committeeperson. The
judge also found that the Respondent Union engaged
in this conduct arbitrarily and because of Hein's inter-
nal political activities.3The Respondent Union excepts.The judge also found that the Respondent Employer,
by its agent, Al Caffey, violated Section 8(a)(1) and
(3) by acquiescing in the Union's allegedly unlawful
actions. The Respondent Employer excepts. We find
merit in these exceptions.The facts are largely undisputed. At the GeneralMotors facility involved in this case, overtime hours
are shared or ``equalized'' among the employees en-
gaged in similar work, to ensure that all employees re-
ceive an equal amount of overtime opportunities. Pur-
suant to paragraph 21, ``box 2,'' of the National
Agreement between General Motors and the United
Autoworkers Union, district committeepersons receive
an overtime preference that permits them to work over-
time in their classification in place of the unit em-ployee otherwise next entitled to work. In these cir-
cumstances, the committeeperson is not ``charged''
with overtime. The preference is available when fewer
than 10 employees are working overtime and there is
work in the committeeperson's classification.The alternate committeeperson receives no suchpreference or superseniority under box 2. However, the
box 2 preference becomes available to the alternate
when he is functioning in the absence of the district
committeeperson and overtime is available in the alter-
nate's job classification. Hein, an electrician, is the
elected alternate to District Committeeperson Michael
Bradley, a machinist.There is a daily requirement for, inter alia, a skeletalsite maintenance crew consisting of persons in three
skilled trades: one electrician, one pipefitter, and one
pyrometer adjuster, for every shift. No weekend over-
time work was available for persons in any classifica-
tion except these three. Therefore, Bradley, a machin-
ist, technically could not take advantage of the box 2
preference because his classification was not one of
those three. Bradley, however, attempted to reserve
that overtime for electrician Hein by declaring that
Hein would function as committeeperson on certain
weekends in Bradley's absence.The first time Bradley and Hein used this procedurewas on a weekend in January 1991. Electrician Danny
Renberg, disadvantaged by the events, complained to
Shop Chairman Jerry Richardson. The matter was dis-
cussed by Richardson and Bradley with General Mo-
tor's labor relations supervisor, Jim Rodgers, and
Labor Relations Representative Al Caffey. They all
agreed that Hein had been properly offered the over- 37AUTO WORKERS LOCAL 235 (GENERAL MOTORS CORP.)4The judge did not discuss this unrebutted evidence in his deci-sion, but implied that management had consistently permitted Hein
to receive box 2 treatment until its refusal to do so in August 1991.5The settlement resulted in the withdrawal of charges in RochesterProducts Division, General Motors Corporation (Local 1097, Inter-
national Union United Automobile, Aerospace and Agricultural Im-
plement Workers of America (UAW)), Cases 3±CA±14639 and 3±
CB±5347.time because he had succeeded to the position ofcommitteeperson in Bradley's absence.Over the next 6 months, Hein attempted to work vir-tually every Sunday, but was not allowed the box 2
preference. Hein filed five successive grievances ex-
pressly demanding box 2 treatment during the period
from May 26±July 7, 1991. These grievances were not
pursued.4Hein was permitted to work overtime on the basisof the box 2 preference on the weekend of July 21 and
22, and again on August 18, 1991. The electricians
being disadvantaged demanded a meeting at the union
hall to complain about their lost overtime. After two
meetings and several lengthy discussions among the
union committeepersons, Richardson went to Employer
Labor Relations Representative Caffey specifically to
resolve the electricians' complaints by having Caffey
charge the overtime hours to Hein. After a heated de-
bate between them, Hein was charged with 60 hours
of overtime that represented four weekend shifts he
had worked when fewer than 10 employees in the dis-
trict were working.The judge concluded that the Union violated Hein'sSection 7 rights and discriminated against him in vio-
lation of Section 8(b)(1)(A) and (2). In particular he
found that the Union's shop chairperson, Richardson,
breached his duty to fairly represent employee Hein by
unduly focusing on this one employee, failing to ade-
quately investigate the alleged overtime abuse, and
forcing management to acquiesce in Richardson's uni-
lateral determination. The judge also concluded thatthe Employer participated in the alleged unlawful con-
duct by relinquishing to the Union its responsibility
independently to administer the overtime equalization
program established under the National Agreement, in
violation of Section 8(a)(1) and (3). We disagree.We agree with the Union that there is nothing in therecord to indicate that it engaged in any arbitrary ac-
tion against Hein. Richardson was required to respond
to the complaints of Hein's fellow electricians. In
doing so, after ascertaining the factual basis for their
complaints, Richardson determined that Bradley and
Hein were violating the provisions of the National
Agreement on superseniority preference. Richardson's
understanding of how the contractual overtime provi-
sions applied to committeepersons and their alternates
was shaped by a 1989 settlement agreement between
the Union and General Motors.5Richardson directedBradley to investigate and report to him the hours im-properly worked and not charged to Hein. Richardsondetermined, based on Bradley's report to him, which
hours Hein had worked and which hours Hein had not
been properly charged for on the equalization list. Dur-
ing Bradley's investigation, it was brought to Richard-
son's attention that another alternate committeeperson,
Thelma Davenport, had not been charged for certain
overtime she had worked despite the fact that her dis-
trict committeeperson was working at the same time.
Richardson promptly resolved the Davenport situation
without incident by charging her for overtime improp-
erly worked. Since the record reveals only these two
incidents involving possible abuses of the
committeeperson/alternate relationship, we find, con-
trary to the judge, that Richardson did not ``unduly
focus on one employee.'' Richardson adequately inves-
tigated the overtime hours worked by Hein in response
to complaints by other employees in the same manner
that he had investigated and resolved the Davenport
situation.On the basis of his interpretation of the relevant pro-visions, Richardson requested that General Motors
management charge Hein for certain overtime hours.
After a ``heated'' discussion, General Motors manage-
ment agreed with the Union's position and charged
Hein for the overtime hours. Under the circumstances,
we agree with the Union that Richardson simply in-
formed management of the agreed-on application of
the relevant provisions, and requested that it adopt the
Union's view as how best to resolve the pending em-
ployee complaints. Management agreed with Richard-
son's determinations and charged Hein.We see nothing in the record that would support thejudge's inference that Richardson acted for political
reasons. Therefore, we conclude that there was nothing
unlawful in the Respondent Union's conduct and shall
dismiss the relevant 8(b)(1)(A) and (2) allegations of
the complaint.The Respondent Employer argues that it did not vio-late the Act by deferring to the position of the Re-
spondent Union. We agree with the Respondent Em-
ployer that it did not ``relinquish'' control to the Union
but simply agreed with the Union's interpretation of
the relevant overtime provisions. Therefore, we find no
basis for inferring unlawful motivation on the part of
management. Accordingly, we shall dismiss the com-plaint against the Respondent Employer.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders the Respondent, Local 235,
International Union, United Automobile, Aerospace
and Agricultural Implement Workers of America
(UAW), AFL±CIO, its officers, agents, and representa- 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1991 unless otherwise indicated.2It was stipulated that the allegation of racial discrimination is notasserted against the Company.tives, shall take the action set forth in the Order asmodified.1. Delete paragraph A,1(b) and reletter the subse-quent paragraphs.2. Substitute the attached notice for the administra-tive law judge's appendix A.3. Delete section B and its accompanying appendix.
ITISFURTHERORDERED
that the complaint in Case7±CA±32228 be dismissed.APPENDIX ANOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten to cause General MotorsCorporation, Saginaw Steering Gear Division, to dis-
charge or otherwise punish employees for attempting
to rectify unsafe and unhealthy working conditions by
filing grievances.WEWILLNOT
publicly humiliate or otherwise pun-ish members because they file charges with or testify
in proceedings before the Board against the Union.WEWILLNOT
discriminate against members inawarding training opportunities because they testify or
otherwise participate in Board proceedings against the
Union.WEWILLNOT
in any like or related manner restrainor coerce employees of the Employer in the exercise
of the rights guaranteed them by Section 7 of the Act.WEWILL
offer Michael Bradley an opportunity toattend the next subcouncil meeting with expenses paid
as reparation for our unlawful act in not having al-
lowed him to attend the subcouncil meeting in New
Orleans, Louisiana, during the week of April 6, 1992.LOCAL235, INTERNATIONALUNION,UNITEDAUTOMOBILE, AEROSPACEAND
AGRICULTURALIMPLEMENTWORKERSOFAMERICA(UAW), AFL±CIOTinamarie Pappas, Esq., for the General Counsel.Mary Beth Sax, Esq., of Detroit, Michigan, for the Respond-ent Company.William Mazey, Esq. (Rothe, Mazey & Mazey), of Southfield,Michigan, for the Respondent Union.DECISIONSTATEMENTOFTHE
CASEROBERTT. WALLACE, Administrative Law Judge. Thecharge in 7±CB±8803 was filed on July 15, 1991,1and thecomplaint issued on August 28. The charges in 7±CB±8861
and 7±CA±32228 were filed on August 21 and the complaint
issued on October 4. Those cases were tried on a consoli-
dated record in Detroit, Michigan, on January 13 and 14,
1992; and a resumption date was set for April 1, 1992. The
issue in Case 7±CB±8803 is whether the Union threatened a
company employee (Karras) for engaging in protected activi-
ties, in violation of Section 8(b)(1)(A) of the National Labor
Relations Act. In Cases 7±CB±8861 and 7±CA±32228 the
issue is whether the Union, with the complicity of the Com-
pany, adversely affected the earnings of another employee
(Hein, a Caucasian) for reasons of race2and internal unionpolitics, in violation of Section 8(b)(1)(A) and (2) by the
Union and Section 8(a)(1) and (3) by the Company.Prior to the resumption, a new complaint issued in Case7±CB±9115 in which it is alleged that another employee
(Michael Bradley) was retaliated against by the Union for
testifying at the January trial and that it coerced other em-
ployee members by publicly stating that its precarious finan-
cial status was due to expenses entailed in defending itself
against charges filed with this Board by members, all in vio-
lation of Section 8(b)(1)(A). The new case was consolidated
with the earlier ones and tried on a common record in De-
troit on June 1 and 2, 1992.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel, the Union, and the Company,
I make the followingFINDINGSOF
FACT/ANALYSISI. JURISDICTIONThe Company, a corporation, manufactures and assemblesgears and axles and other components for light-duty trucks
at a facility on Holbrook Avenue in Detroit, Michigan, from
where it annually ships to points located outside that State
products valued in excess of $1 million. It is admitted, and
I find, that the Company is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. NICKKARRAS
Karras has been a company employee and a member ofthe Union since 1976. He works on the second shift from
3:30 to 11 p.m. as a hi-lo driver. During 1990, he actively
supported an effort by dissident union members to elect a
new shop chairperson in place of incumbent Jerry Richard-
son.In 1991, Karras was a member of an Employee Participa-tion circle composed of about 28 employees and a super-
visor, the purpose of which was to advise management of
ways to improve safety, quality, and productivity. Member- 39AUTO WORKERS LOCAL 235 (GENERAL MOTORS CORP.)3Karras made inquiries about the letter but was unable to discoveranything; and it is not mentioned on this record by the Union or the
Company.4The applicable contractual grievance procedure provides forgroup grievances which can be signed by an employee selected by
the group or by all employees in the group.5Laborers Local 806, 295 NLRB 941 (1989); Hancor, Inc., 278NLRB 208 (1996); Springfield Hospital, 281 NLRB 643 (1986).ship was voluntary, and there were about 50 similar groupsthroughout the plant; and in May the membership of Karras'
EPC chose him by a show of hands to be its facilitator.Shortly thereafter, Karras complained to his union districtcommitteeperson (Aruthurola ``Red'' Turner) about heat dis-
comfort experienced by second-shift employees because theair-conditioning system was being shut off each day just as
workers arrived for the second shift. She wrote out and filed
a grievance to that effect on May 16; and 10 employees, in-
cluding Karras, signed it. Within a few days air-conditioning
machinery began to be kept on until 9 p.m.; and while
Karras and other signers assumed the grievance had produced
that result, they were never so advised.By June 6, employees again began to complain, this timeabout the 9 p.m. shutdown. Once more Karras approached
Committeeperson Turner. He told her that the heat was un-
bearable and that a number of employees had asked him to
represent them in filing a grievance. Appearing offended, she
responded heatedly ``No grievance!'' and she proceeded to
walk up and down the production line repeating those words.Spotting Turner in the breakroom about 30 minutes later,Karras asked her why she wouldn't write a grievance. She
told him it was because of a ``letter of understanding'' be-
tween Richardson and management.3Unsatisfied, Karrasbroached the matter at an EPC meeting 2 days later, and the
employees there approved his proposal to circulate a group
petition.4He did so, and by June 20 had obtained 60 signa-tures. The document reads as follows:Union charges management with creating unsafe andunhealthy working conditions, when forcing employees
to work in unbearable heat (Saturday, June 15, 1991
and after 9:00 P.M nightly) without sufficient circula-
tion of air.Union demands management cease unsafe andunhealthy conditions in Plant #53 by turning on the
chill air [system] and leaving it on till the second shift
goes home.On returning from vacation on Wednesday, July 10,Karras tendered the petition to Turner and asked her to re-
ceive it as a grievance and assign a number to it. She de-
clined to accept it, telling him: ``I will write you a grievance,
but I cannot attach a number to something that is not in my
grievance pad [i.e., use his language in framing the grievance
rather than her own].'' She also told him that a second griev-
ance was unnecessary since the earlier (May 16) one was
still being investigated. Unsatisfied, Karras invited her and
Richardson to come to a meeting of his EPC group sched-
uled for the following day.At the meeting Richardson told the employees that theEPC was an inappropriate forum for discussion of a ``con-
tract'' issue, that Karras had no right to represent them, and
that in doing so he was usurping the function of Com-
mitteeperson Turner. Having said that, he went on to tellthem he would investigate and try to correct any air-condi-tioning problem.When the meeting ended Richardson asked Karras to re-main. Then, with Turner and the union-appointed EPC coor-
dinator for the day shift (Ronnie Berry) present, Richardson
repeated the reasons given by Turner for declining to accept
the petition as a grievance, accused Karras of interfering with
Turner's duties as committeeperson by soliciting signatures,
and told him he was going to send a letter to Berry directing
him to remove Karras as facilitator of the EPC. Richardson
then asked to see the petition. Karras, fearful about his job,
declined to produce it.About 10 minutes later, Committeeperson Wiley Tate ap-peared at Karras' workstation at Richardson's behest and
asked for the petition. When Karras told him he had nothing
for Richardson ``at this time,'' Tate pointed his finger in
Karras' face and said: ``If you are man enough, move this
finger out of your face,'' adding: ``You will be fired by
Monday.'' Upset, Karras asked Tate how he planned to do
that. Tate turned and left the area without responding.Tate returned a few minutes later accompanied by Rich-ardson and Turner. Repeating the earlier scene, Tate put his
finger in Karras' face and assured him he would be fired by
Monday.During the following week, Karras again asked Turner toaccept the petition and assign a grievance number to it.
When Turner refused, he turned to Richardson and made the
same request. Richardson took the document and put it in his
briefcase, telling Karras that as shop chairman he didn't haveto put a number on it. Then, addressing Turner, he told her
``not to file any more of ... [Karras'] grievances unless

they had specific contract issues.''Around July 20, Karras inquired as to the status of thegrievance, and was told by Turner that she did not know
what happened to it. Since that time, Karras has received no
information in that regard.During the period July 10 through 20, Michael Bradley, aunion committeeperson and member of the union negotiating
committee chaired by Richardson, was present during a con-
versation in which Richardson and Tate referred to Karras.
According to Bradley's uncontradicted and credited account,
they expressed resentment at what they perceived was
Karras' effort to undermine the union by raising ``his own
grievances;'' and Richardson went on rhetorically to inquire,
``Who does he think he is? [adding] I'm the god dammed
chairman. For his part, Tate volunteered ``to get'' Karras.I find the Union's threats to remove Karras from his posi-tion as EPC facilitator and to have him fired were meant as
punishment for engaging in a protected activity (i.e., acting
concertedly to rectify a perceived unsafe and unhealthy
working condition by attempting to file a group grievance)5and, accordingly, were in violation of Section 8(b)(1)(A) of
the Act. In this regard, I note that Karras made no effort to
negotiate directly with management. Rather, he repeatedly
sought to go through his union committeeperson. Nor did he
usurp any authority of that person, see footnote 3. Further,
Union Representative Richardson admitted that the EPC
meetings were an appropriate venue for discussion of work- 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Overtime hours are shared or ``equalized'' among employees en-gaged in similar work, typically by classification, to ensure that all
employees receive equal amounts of overtime opportunities. See Na-
tional Agreement, par. 71. Equalization lists are maintained, and the
employee on any given list with the lowest number of overtime
hours is entitled to the next available overtime.7Caffey, Rodgers, and Richardson do not refer to this meeting orto the testimony of Bradley and Hein with respect thereto.8Richardson did not testify about this meeting. For his part,Caffey denies saying it was wrong to charge Hein or that Richardson
instructed him to do so. He claims that the matter was not resolved
until after he examined worksheets and conferred with his super-
visor, Rodgers.9In accordance with company practice overtime assignments forSaturday were posted and bid for on Thursdays, and Sunday assign-
ments were posted and bid on Fridays.ing conditions, and that safety and health concerns resultingfrom excessive heat in the plant involved working conditions.III. MARLOHEIN
Marlo Hein has been employed at the facility for over 21years as an electrician. In l990, he was elected as an alternate
to District Committeeperson Bradley, a machinist. Both work
the second shift.Paragraph 10 of the applicable National Agreement pro-vides that an alternate becomes committeeperson whenever
the individual holding that title is absent from the plant. That
provision presupposes that the normal workshifts of
committeepersons and their alternates are the same; and the
purpose of succession is to assure continuous representation
in handling grievances.As regards overtime, committeepersons are accorded apreference (under ``Box 2'' of paragraph 21 of the National
Agreement) to work overtime in their regular job in place of
a unit employee otherwise next entitled, and they are not
charged with such overtime under equalization rules.6Alter-nates, as such, get no preference.On at least two weekends in 1991, Hein was allowed towork overtime as committeeperson and without charge under
circumstances described below.Having been advised there would be no weekend overtimeother than for the usual year-round site maintenance force of
one electrician, one pipefitter, and one pyrometer adjusterÐ
and aware that as a machinist he was ineligible to work in
those classificationsÐCommitteeperson Bradley advised
management on a Thursday or Friday that he would be ab-
sent and unavailable for weekend work. Whereupon alternate
Hein, an electrician, was allowed to work the weekends as
an electrician.In January, just prior to the first weekend in question, ameeting was held at the plant in the office of Al Caffey, a
management labor relations representative. Present were
Caffey, his supervisor, Jim Rodgers, Union shop Chairperson
Richardson, Bradley, and Hein. The subject was a complaint
by an electrician (Danny Renberg, a Caucasian) who felt he
should have been given the overtime assignment. After a dis-
cussion of the situation, Caffey, Rodgers, and Richardson
concluded that Hein was properly offered the overtime be-
cause he succeeded to the position of committeeperson in
Bradley's absence; and Caffey picked up the telephone and
so advised Renberg.7Sometime in June, Bradley was in the parking lot of theunion hall with a group of black employees, including Rich-
ardson, Committeeperson Aruthurola Turner, and Jerry Cobb.
Several times Bradley was referred to as ``white boy.'' Cobb
told him ``they'' were ``grooming blacks for the white com-
mitteeman jobs,'' adding ``this is Coleman Young's town
and when you are in this town you do as we say to do.''
Richardson volunteered that ``all the white guys that are
complaining about him are doing it because he is a blackchairman''; and he opined that a skilled trades group called``Caucus 37'' which had been newly organized was ``nothing
but the Ku Klux-Klan.''Hein filled in for Bradley as committeeman on July 18 and19 (Thursday and Friday) and during the ensuing weekend
he again served as the on-duty electrician without being
charged for overtime. When Bradley returned on July 22,
Richardson told him that his future declarations of unavail-
ability must be submitted in advance in writing to him and
to the ``labor relations'' office. When Bradley asked if that
requirement applied to others, Richardson replied: ``No, just
you.'' At that time Richardson also mentioned that Renberg
had complained again about Hein's weekend overtime. And
when Bradley stated that representatives at the Union's inter-
national level had approved Hein's not being charged, Rich-
ardson replied ``I think we are going to do it [charge Hein
for the weekend].'' In fact, however, Hein was not charged.On Thursday, August 15, Bradley (by memo as requested)advised Richardson and management that he would be absent
on the following weekend. Hein worked on that weekend as
electrician and again was not charged.Later in the month two meetings took place concerning theHein's overtime. The first was attended by employees in
Bradley's district and was held in the union hall. After a
general discussion during which Bradley again claimed sup-
port at the international level, Richardson announced that he
was going to charge Hein for past weekend work and that
he would ``police'' the situation to ensure the same result in
the future. The second occurred shortly thereafter in Caffey's
office. There Richardson, with Bradley present, told Caffey
that he wanted Hein charged for weekend overtime, thereby
to resolve complaints of Renberg and other electricians. A
short time earlier Caffey had reassured Hein that the contract
provisions were being properly applied, and he responded to
Richardson by reiterating that position. The latter heatedly
replied ``I am the Chairman ... [and] I want him charged.

Apparently cowed, Caffey picked up the telephone and gave
an order to that effect.8Shortly thereafter Hein was chargedand, in consequence, his name was placed near the bottomof the equalization list.The parties correctly agree that Hein was entitled (under``Box 2'' of par. 21 of the National Agreement) to overtime
without charge during the weekend of July 20/±21. This is
because he served as committeeperson on the immediately
preceding Thursday and Friday9in the absence of the person(Bradley) who regularly held that position and because work
in his job classification as an electrician was available during
the weekend.On the two weekends in question, however, a different sit-uation prevailed. Bradley worked Monday through Friday
and the postings for weekend work called for a skeletal crew,
including an electrician but no machinist, Bradley's regular
job. So he was not entitled under the contract to work on
those weekends. The question to be decided, therefore, is 41AUTO WORKERS LOCAL 235 (GENERAL MOTORS CORP.)10It does not appear that considerations of race played any partin Hein's being charged; and that portion of the complaint will be
dismissed.11Neither Forsythe nor Lack denies any substantial element inBradley's account of the meeting. Richardson did not refer to the in-
cident in his testimony.whether by declaring himself absent for the weekends his al-ternate (Hein) acquired any entitlement. I find he did not.
Bradley could not ``absent'' since on Thursday and Friday
he had no entitlement.That Hein was properly charged, however, does not endthe matter if the reason or motivation for that action was dis-
criminatory or otherwise in violation of a union duty fairly
to represent its members. See Longshoremen ILA Local 1426(Wilmington Shipping), 294 NLRB 92, 1156 (1989).Here, Union Shop Chairperson Richardson gave no expla-nation as to why in August he abruptly reversed a position
he had adopted in January relative to claims by electricians
concerning Hein's weekend overtime; and his claimed ``in-
vestigation'' consisted of nothing more than asking Bradley
to provide dates Hein had worked on weekends. Indeed,
there is no indication that he consulted with officials at the
international level of the Union either to verify Bradley's
claim they had approved the prior interpretation or to obtain
their opinion on the issue.Further, his interest in possible abuses of thecommitteeperson/alternate relationship focused solely on that
of Bradley and Hein. A broader inquiry readily would have
disclosed patently improper situations. For example, alternate
Thelma Davenport was not charged for numerous overtime
hours during a 7-month period despite the fact that her dis-
trict committeeperson (Wiley Tate) was working at the same
time.Finally, Richardson assumed management's function underthe contract to administer overtime equalization program. He
decided that Hein should be charged, and he instructed Man-
agement Official Caffey to effect that result. Coerced, the lat-
ter promptly did so, and in his haste not only charged Hein
for the weekends in question but also for the weekend in
July when, admittedly, he properly served as commit-
teeperson.In these circumstances, I conclude that Richardson, by un-duly focusing on one employee, failing adequately to inves-
tigate, and forcing management acquiescence in his unilateral
determination, breached his duty as a union official fairly to
represent the employee. Although the specific manifestation
is not of record, I infer that he did so for reasons of internal
union politics.10Accordingly, the Union is shown to have trespassed onHein's Section 7 rights and to have discriminated against
him in violation of Section 8(b)(1)(A) and (2). Also, the
Company participated in that unlawful conduct by relinquish-
ing to the Union its responsibility independently to admin-
ister the overtime equalization program established under the
National Agreement, in violation of Section 8(a)(1) and (3).IV. MICHAELBRADLEY
Bradley testified on January 13 and 14, 1992, and his testi-mony was adverse to that of other union officials in both the
Karras and Hein cases.On February 16, 1992, he attended a general membershipmeeting in the union hall of Local 235. Approximately 70
members were there, including Chairperson Richardson and
Treasurer Chester Forsythe. President Danny Lack presided.When Bradley asked a question about a benefit fund expenseitem, Forsythe responded ``if you want to talk about ex-
penses, lets talk about expenses.'' He went on to tell the
members that Bradley had cost the Union over $1000 in trial
expenses resulting from charges he had filed with the Board,
and that ``a whole lot more'' would be incurred when the
trial resumed in April. When Bradley attempted to explain
that he had testified under subpoena and had not filed the
charges, Lack ruled him out of order telling him to sit down
or be thrown out.11The Board has held that statements made by union offi-cials in the presence of members which suggest unpleasant
repercussions if they participate in Board processes, con-
stitute unlawful restraint and coercion. Painters Local 558(Forman-Ford), 279 NLRB 150 (1986). Here, the undis-avowed statements of Forsythe conveyed a forceful and di-
rect message: members who file charges or testify in Board
proceedings against the Union will be subject to public hu-
miliation and blame. I find a violation of Section 8(b)(1)(A).As a member of the bargaining committee, Bradley had at-tended a number of 3-day, semiannual, out-of-town meetings
at which union officers and other bargaining committee
members were instructed on representational and negotiating
techniques. Hotel and transportation bills were paid by the
Union. Chairperson Richardson was responsible for designat-
ing which members of his committee would attend.Pursuant to Richardson's designation, Bradley and anothercommitteeperson (Tom Medley) accompanied union officers
to such a meeting in Chicago, Illinois, in April. Shortly
thereafter, Richardson told Bradley and Medley that they
would alternate in attending future meetings at least until the
Union's financial situation improved.Another meeting was held in Chicago in October. Medleyattended. Bradley remained, not having been asked. Richard-
son later assured Bradley that he would be offered the next
one.The next out-of-town meeting was scheduled for New Or-leans, Louisiana, during the week of April 6, 1992. Bradley
asked Richardson about it in February, shortly after the union
hall meeting described above. Richardson was noncommittal,
stating that Lack and Bradley thought he had refused to at-
tend the October meeting. When Bradley denied having done
so, Richardson told him he'd check on it and get back to
him.In March, Bradley once more raised the subject. AgainRichardson dissembled, stating that Lack and Forsythe still
had a problem. Ultimately, Richardson opted to send Medley
to New Orleans rather than Bradley.Richardson gave no reason to Bradley for nonselection;and he did not refer to the matter when testifying in June.In the circumstances, and in light of the opprobrium di-rected against him at the union hall on February 16, an infer-
ence is warranted, and taken, that Bradley was not selected
because Richardson and other union officials harbored ani-
mus against him for his participation in the January trial. Ac-
cordingly, I find a further violation of Section 8(b)(1)(A). In
this instance, the public interest in assuring unimpeded ac-
cess to Board processes, including filing charges and testify- 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12If no exceptions are filed as provided by Sec. l02.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. l02.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.13If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ing in Board proceedings, transcends union freedom of actionin choosing who will attend its education programs. Compare
NLRB v. Union of Marine & Shipbuilding Workers, 391 U.S.418 (1968); Teamsters Local 896 (Anheuser-Busch), 280NLRB 565 (1986).CONCLUSIONOF
LAWRespondents violated the Act in the particulars for the rea-son stated above, and they are not shown to have done so
in any other respect. Those unfair labor practices and each
of them have affected, are affecting, and unless permanently
restrained and enjoined will continue to affect, commerce
within the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondents engaged in certain unfairlabor practices, I find that they must be ordered to cease and
desist and to take certain affirmative action designed to ef-
fectuate the policies of the Act.Since the decision to deny Hein overtime on the weekendsin question was proper, but wrongfully motivated, he is not
entitled to backpay and none is ordered.DispositionOn these findings of fact and conclusions of law and onthe entire record, I issue the following recommended12ORDERA. Respondent Local 235, International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workers
of America (UAW), AFL±CIO, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Threatening to cause General Motors Corporation,Saginaw Steering Gear Division, to discharge or otherwise
punish employees for attempting to rectify unsafe and
unhealthy working conditions by filing grievances.(b) Selectively, and without adequate investigation, decidequestions concerning employee eligibility for overtime
equalization and force, or attempt to force, management to
accept such determination.(c) Publicly humiliating or otherwise punishing membersbecause they file charges with or testify in proceedings be-
fore the Board against the Union.(d) Discriminating against members in awarding trainingopportunities because they testify or otherwise participate in
Board proceedings against the Union.(e) In any like or related manner restraining or coercingemployees of the Employer in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Michael Bradley an opportunity to attend thenext subcouncil meeting with expenses paid as reparation for
our unlawful act in not having allowed him to attend the sub-
council meeting in New Orleans, Louisiana, during the week
of April 6, 1992.(b) Post at its office in Detroit, Michigan, copies of theattached notice marked ``Appendix A.''13Copies of the no-tice, on forms provided by the Regional Director for Region
7, after being signed by the Respondent's Union's authorized
representative, shall be posted by the Respondent Union im-
mediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to members are customarily posted. Reasonable steps shall be
taken by the Respondent Union to ensure that the notices are
not altered, defaced, or covered by any other material.(c) Sign and return to the Regional Director sufficient cop-ies of the notice for posting by General Motors Corporation,
Saginaw Steering Gear Division, if willing, at all places
where notices to employees are customarily posted.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps has taken to comply.[Recommended Order concering General Motors Corpora-tion omitted from publication.]